DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Bill McCracken on 3/11/21.

The application has been amended as follows: 
Claim 1, line 11, “.” has been changed to ---,---
Claim 10, line 3, “the armrest or handrest” has been changed to ---the second armrest or the handrest---
Claim 14, line 1, “A firefighting vehicle, comprising a turnable ladder as an aerial device, and a control center for controlling the turntable ladder according to claim 1.” has been changed to --- The control center according to claim 1, wherein the aerial device comprises a turnable ladder of a firefighting vehicle, and wherein the control center controls the turnable ladder.---

REASON FOR ALLOWANCE
	The primary reason for allowance of claim 1 is the inclusion of wherein the extension boom part is associated to the second end of the main boom part by a hinge mounting and being inclinable around a horizontal hinge axis with respect to the main boom part in a second inclination movement, and the second control device comprises control means for controlling the second inclination movement; wherein the control means for controlling the second inclination movement comprise Appl. No. 16/099,653Atty. Docket No.: C0170/41071 Reply to O.A. of December 18, 2020 a second control lever for controlling the second inclination movement, wherein the control means for controlling the second inclination movement comprise said switch for changing said operation mode of the first control lever, and wherein the switch for changing an operation mode of the first control lever or the second control lever is disposed laterally at an inner side of the first or second armrest or a handrest.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634